Citation Nr: 0117316	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for a disabilities of 
the right knee and both feet.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased (compensable) rating for a 
right eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a "bilateral leg" 
condition, and which denied an increased (compensable) rating 
for a service-connected right eye condition.  

The veteran has indicated that he is seeking service 
connection for disorders affecting both knees and both feet.  
In an August 1984 final rating decision, the RO denied 
service connection for a right knee disorder and foot pain 
(apparently both feet).  In a July 1996 final rating 
decision, the RO denied service connection for a right knee 
condition and for foot pain, each claimed as secondary to a 
service-connected right eye disability.  There are no prior 
final RO rating decisions which denied service connection for 
a left knee disability.  Thus, the Board does not agree with 
the characterization of the issue in the April 1999 RO rating 
decision (i.e., whether there is new and material evidence to 
reopen a claim for service connection for a "bilateral leg" 
condition).  The Board has recharacterized this issue as: 
whether new and material evidence has been submitted to 
reopen claims for service connection for a disabilities of 
the right knee and both feet; and entitlement to service 
connection for a left knee disability.

The body of the present Board decision addresses the question 
of whether the claims for service connection for disabilities 
of the right knee and both feet have been reopened, and also 
addresses the issue of an increased rating for the right eye 
disability.  The remand at the end of the Board decision 
pertains to additional development required on the claims for 
service connection for disabilities of both knees and both 
feet.




FINDINGS OF FACT

1.  In an unappealed August 1984 decision, the RO denied 
service connection for a disabilities of the right knee and 
both feet; and in an unappealed July 1996 decision, the RO 
denied service connection for a disabilities of the right 
knee and both feet, claimed as secondary to a service-
connected right eye condition.  Evidence received since these 
rating decisions includes some evidence which is neither 
cumulative nor redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for disabilities of the 
right knee and both feet.

2.  The veteran's service-connected right eye disability 
(astigmatism, posterior cataract, chorioretinal scar, and 
intraocular foreign body due to penetrating injury) is 
manifested by corrected distant visual acuity of 20/40, and 
overall impairment equivalent to an eye injury with 
continuance of active pathology.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
prior final rating decisions which denied service connection 
for disabilities of the right knee and both feet, and the 
claims for service connection for those disabilities are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

2.  The criteria for a 10 percent rating for the service-
connected right eye disability are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic 
Codes 6009, 6011, 6027, 6079 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Claims for Service Connection for 
Disabilities of the Right Knee and Both Feet

Background

The veteran served on active duty from August 1979 to August 
1983.  His service medical records reflect that he was seen 
in September 1980, reporting a six to seven month history of 
effusion in the right knee.  He reported crepitus and one 
episode of locking.  Examiners noted effusion and point 
tenderness, and provided assessments of chondromalacia and 
possible torn cartilage.  The veteran was referred for 
physical therapy, and was given a profile to avoid running 
for two weeks.  A right knee X-ray was within normal limits.  
In October 1982, December 1982, and March 1983, the veteran 
was seen for pain in his left heel.  One examiner gave an 
assessment of possible fasciitis.  A left heel X-ray was 
negative.

A claim from the veteran received in August 1983 indicated 
that he sought service connection for a right knee problem.  
In November 1983, he added a claim for service connection for 
a condition of the feet.  

On VA medical examination in November 1983, he reported pain, 
swelling, and locking in his right knee since 1980.  The 
examiner noted genu varus, short hamstrings, and 
tenosynovitis affecting both knees, and strain of the right 
knee.

In an August 1984 rating decision, the RO denied service 
connection for a right knee disability and for foot pain.  
The veteran filed a notice of disagreement in August 1984.  
He wrote that he had developed sharp foot and ankle pain 
during service.  He wrote that the pain had been attributed 
to wearing military boots, but that he continued to have the 
pain after leaving service and no longer wearing boots.  He 
also wrote that he continued to have the knee pain that had 
begun in service.  The RO issued a statement of the case in 
October 1984, and the veteran did not complete his appeal by 
filing a substantive appeal.

In August 1995, the veteran wrote that he continued to have 
problems with foot pain and with his right knee.  

In a July 1996 rating decision, the RO denied service 
connection for a right knee disorder and for a foot disorder, 
finding that those conditions were not secondary to the 
veteran's right eye disability.  The veteran did not appeal 
that decision.

Private medical records indicate that the veteran's heels and 
knees were examined in May 1996, and that his right knee was 
examined in August 1996.  The examination and X-ray reports 
provided impressions of small bilateral calcaneal spur 
formations on the heels, and chondromalacia of the right 
knee.  The veteran submitted those records to the RO in 
September 1998.  

In July 1998, the veteran requested that his claim for 
service connection for a right knee disability be reopened, 
and he also claimed service connection for a left knee 
disability.  In September 1998, the veteran requested a new 
medical evaluation, with emphasis on his knees and heels.  

An April 1999 RO decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a "bilateral leg" condition.  

In a July 1999 statement, the veteran's representative stated 
that the issue pertaining to service connection for a 
"bilateral leg" condition should be interpreted as service 
connection for a bilateral knee condition and a bilateral 
foot condition.

VA medical records from September 2000 indicate that 
arthroscopy had revealed a meniscal tear in the veteran's 
right knee, for which he had an arthroscopic partial 
meniscectomy.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service,.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for a condition which is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310.

An August 1984 RO decision denied service connection for 
disorders of the right knee and both feet.  A July 1996 RO 
decision denied secondary service connection for disorders of 
the right knee and both feet.  The veteran did not complete 
appeals as to these decisions, and thus they are considered 
final.  However, the claims may be reopened by submission of 
new and material evidence.  38 U.S.C.A. §§  5108, 7015; Evans 
v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that has been added to the claims file since the 
final 1984 RO decision on direct service connection, and 
since the final 1996 RO decision on secondary service 
connection, includes medical records dated from 1996 to 2000.  
These medical records address the condition of the veteran's 
right knee and feet and are relevant his contention that 
problems treated during service have continued through the 
present.  The medical records are new, as they are neither 
redundant nor cumulative of evidence previously considered.  
This evidence is also material, in that it is so significant 
that it must be considered in order to fairly decision the 
merits of the claim for service connection.  38 C.F.R. 
§ 3.156.  

As evidence that is both new and material has been received, 
the claims for service connection for disabilities of the 
right knee and both feet have been reopened.  For reasons 
explained below, the Board will remand the claims for further 
development of the evidence. 

Increased Rating for Right Eye Disability 

Background

The veteran's service medical records document that his right 
eye was injured in May 1980, when his head went through 
window glass.  Glass penetrated his eye, and remained in the 
eye after treatment of the injury.  Medical records indicate 
that the foreign body was located to the right of the center 
of the eye.  

On VA medical examination in November 1983, the veteran's 
visual acuity was 20/30 in the right eye and 20/20 in the 
left eye.  The examiner noted a small glass foreign body in 
the right eye, with no evidence of inflammatory process.  The 
external part of the eye was normal, without evidence of the 
site of entry of the foreign body.  The examiner's impression 
was minimal loss of vision of the right eye secondary to 
intraorbital foreign body, and mild astigmatism of the right 
eye, probably secondary to penetrating injury.  

In an August 1984 rating decision, the RO established service 
connection and a noncompensable rating for astigmatism of the 
right eye, with an intraocular foreign body due to 
penetrating injury.

A January 1990 memorandum from a VA ophthalmologist noted 
that the veteran was under evaluation for a traumatic 
cataract.  

The record of an April 1995 VA outpatient consultation 
indicates that the veteran's uncorrected visual acuity was 
20/70 in the right eye, and 20/20 in the left eye.  The 
examiner noted that the veteran's visual acuity had decreased 
because he was developing a posterior cataract in the right 
eye, and the cataract had extended the opacity that had been 
present on evaluation in 1990.  On VA visual examination in 
April 1996, the veteran was noted to have a chorioretinal 
scar and traumatic cataract in his right eye.  The corrected 
vision in his right eye was 20/30 near, and 20/40 far.  The 
corrected vision in his left eye was 20/20.  VA outpatient 
treatment notes May 1997 indicated that the visual acuity in 
the veteran's right eye was 20/60 uncorrected, corrected to 
20/40.  The visual acuity in the left eye was 20/25.  

On VA examination in September 1998, the visual acuity was 
20/40 corrected and 20/60 uncorrected in the right eye, and 
20/20 uncorrected in the left eye.  There was no diplopia or 
visual field deficit of the right eye.  The diagnoses were 
chorioretinal scar and posterior cataract of the right eye, 
and bilateral pingueculum.  In April 1999, a VA physician 
noted that the posterior cataract and chorioretinal scar on 
the veteran's right eye were related to the injury of that 
eye during service.  

In an April 1999 rating decision, the RO revised the 
description of the veteran's service-connected right eye 
disability to include mild astigmatism, posterior cataract, 
and chorioretinal scar, with intraocular foreign body due to 
penetrating injury.  The RO continued the 0 percent rating 
for the right eye disability.

Analysis

The veteran claims an increased (compensable) rating for his 
service-connected right eye disability (astigmatism, 
posterior cataract, chorioretinal scar, and intraocular 
foreign body due to penetrating injury).  The file shows the 
RO has properly developed the evidence on this issue, and 
there is no further VA duty to assist the veteran with his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the current level of a service-connected 
disability, the disability must be considered in the context 
of the whole history.  However, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's right eye condition includes some decrease in 
visual acuity.  His traumatic cataract, preoperative, is also 
rated based on impairment of vision.  38 C.F.R. § 4.84a, 
Diagnostic Code 6027.  Visual acuity is rated based on best 
distant vision obtainable after correction by glasses.  
38 C.F.R. § 4.75.  Where, as here, service connection is in 
effect for only one eye, the non-service-connected eye is 
considered to have vision of 20 /40 or better.  In such 
instances, visual acuity of the service-connected eye is 
rated 0 percent when corrected visual acuity is 20/40 or 
better.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6079.  A 
10 percent rating would be assigned if the service-connected 
eye had corrected visual acuity of 20/50, 20/70, or 20/100.  
38 C.F.R. § 4.84a, Code 6077.  The latest VA examination 
report indicates that the veteran has corrected visual acuity 
of 20/40 in the right eye, and such warrants a noncompensable 
rating.

The right eye condition includes a chorioretinal scar.  Under 
the rating schedule, a localized scar of the retina is rated 
10 percent if the scar is centrally located, with irregular, 
duplicated, enlarged, or diminished image.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6011.  The medical evidence does not 
show irregular, duplicated, enlarged, or diminished image 
associated with the veteran's chorioretinal scar, and thus a 
compensable rating under this code is not warranted.  
38 C.F.R. § 4.31.

The rating schedule indicates that an unhealed injury of the 
eye, in chronic form, is to be evaluated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009. Medical 
records indicate that there is retained glass in the 
veteran's right eye, and that the injury produces minimal 
impairment of visual acuity in that eye.  While the records 
do not indicate ongoing discomfort in the eye, the retained 
foreign body, ongoing visual impairment, and other associated 
eye problems constitute continuing pathology.  In the 
judgment of the Board, the overall impairment from the 
veteran's right eye disability is equivalent to an eye injury 
with continuance of active pathology to the degree required 
for the minimal rating of 10 percent under Code 6009.

In sum, the Board grants an increased rating to 10 percent 
under Code 6009 for the right eye disability.  The benefit-
of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The claims for service connection for disabilities of the 
right knee and both feet are reopened; and to this extent the 
appeal is granted.

An increased 10 percent rating for a right eye disability is 
granted.


REMAND

As noted above, the Board has reopened claims for service 
connection for disabilities of the right knee and both feet.  
The Board has also found that there is an original claim for 
service connection for a left knee disability.  In short, the 
issues remaining on appeal involve service connection for 
disabilities of both knees and both feet.

The Board finds there is a further duty to assist the veteran 
with his service connection claims, pursuant to the Veterans 
Claims Assistance Act of 2000.  In this regard, the veteran's 
service medical records were obtained by the RO immediately 
after his service separation, and a separation examination is 
not on file.  It should be ascertained whether there are any 
additional service medical records.  The recent treatment 
records raise the possibility that additional post-service 
treatment records exist.  Any such records should be 
obtained.  Under the circumstances of this case, a VA 
examination as to the disabilities in issue is also 
warranted.

Accordingly, the service connection issues are remanded to 
the RO for the following action:

1.  The RO should request that the 
service department provide any additional 
service medical records (e.g., any 
separation examination) concerning the 
veteran.

2.  The RO should ask the veteran to 
identify any sources of post-service VA 
or non-VA examination or treatment for 
disorders of both knees and both feet.  
The RO should obtain copies of related 
medical records from identified sources.

3.  Thereafter, the RO should have the 
veteran undergo a VA medical examination 
to determine the nature and etiology of 
all disorders of both knees and both 
feet.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  The 
examiner should provide a diagnosis for 
each current disorder of both knees and 
both feet.  Based on current examination 
findings, review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the etiology of all 
disorders of both knees and both feet, 
including whether the disorders are 
related to findings during service.

4.  Thereafter, the RO should review the 
claims for service connection for 
disabilities of both knees and both feet.  
If the claims are denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 


